                    Case 21-40441            Doc 1       Filed 03/26/21 Entered 03/26/21 17:45:00                              Desc Main
                                                           Document     Page 1 of 10

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                LS Motorcars, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Lonestar Motorcars
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  309 West Avenue B                                               6221 Norwood Drive
                                  Garland, TX 75040                                               Frisco, TX 75034
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Dallas                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-40441                Doc 1      Filed 03/26/21 Entered 03/26/21 17:45:00                                    Desc Main
                                                              Document     Page 2 of 10
Debtor    LS Motorcars, LLC                                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                    Case 21-40441                   Doc 1         Filed 03/26/21 Entered 03/26/21 17:45:00                                Desc Main
                                                                    Document     Page 3 of 10
Debtor    LS Motorcars, LLC                                                                               Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 21-40441    Doc 1        Filed 03/26/21 Entered 03/26/21 17:45:00                      Desc Main
                                                    Document     Page 4 of 10
Debtor   LS Motorcars, LLC                                                           Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                    Case 21-40441            Doc 1       Filed 03/26/21 Entered 03/26/21 17:45:00                                Desc Main
                                                           Document     Page 5 of 10
Debtor    LS Motorcars, LLC                                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 26, 2021
                                                  MM / DD / YYYY


                             X   /s/ Robert Morales                                                       Robert Morales
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Eric A. Liepins                                                       Date March 26, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric A. Liepins
                                 Printed name

                                 Eric A. Liepins
                                 Firm name

                                 12770 Coit Road
                                 Suite 1100
                                 Dallas, TX 75251
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     972-991-5591                  Email address      eric@ealpc.com

                                 12338110 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                      Case 21-40441                    Doc 1         Filed 03/26/21 Entered 03/26/21 17:45:00                                      Desc Main
                                                                       Document     Page 6 of 10

 Fill in this information to identify the case:
 Debtor name LS Motorcars, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Arivo Acceptance                                                                                                                                                           $3,000.00
 LLC
 s/o David Pinkston
 10 Exchange Place
 Eleventh Floor
 Salt Lake City, UT
 84145
 Carfax                                                                                                                                                                   $10,000.00
 c/o Barnett & Garcia
 3821 Jupiter Trade
 Suite 108
 Austin, TX 78738
 Jacques Robert                                                                                                                                                           $33,000.00
 c/o Sharon
 Campbell
 3500 Oak Lawn
 Suite 110
 Dallas, TX 75219
 Jorge Ramirez                                                                                                                                                          $107,000.00
 c/o David Davis
 4144 N Central
 Expressway
 Suite 910
 Dallas, TX 75204
 NextWave Funding                                                                                                                                                       $170,000.00
 5757 Blue Lagoon
 Drive
 Suite 170
 Miami, FL 33126
 Patrick Gillean                                                                                                                                                      $1,700,000.00
 c/o Mike Bowers
 2323 Ross Ave
 Suite 1900
 Dallas, TX 75201




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 21-40441                    Doc 1         Filed 03/26/21 Entered 03/26/21 17:45:00                                      Desc Main
                                                                       Document     Page 7 of 10


 Debtor    LS Motorcars, LLC                                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Riyad Hammad                                                                                                                                                           $125,000.00
 c/o Marwa Elbially
 704 E 15th Street
 Suite 204
 Plano, TX 75074
 Texas Workforce                                                                                                                                                          $29,000.00
 Commissionm
 101 E 15th Street
 Austin, TX 78778
 Yogesh Govindji                                                                                                                                                        $170,000.00
 c/o Bretton Gerard
 10440 N Central
 Expressway
 Suite 800
 Dallas, TX 75231




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 21-40441   Doc 1   Filed 03/26/21 Entered 03/26/21 17:45:00   Desc Main
                              Document     Page 8 of 10


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      Arivo Acceptance LLC
                      s/o David Pinkston
                      10 Exchange Place
                      Eleventh Floor
                      Salt Lake City, UT 84145

                      Carfax
                      c/o Barnett & Garcia
                      3821 Jupiter Trade
                      Suite 108
                      Austin, TX 78738

                      Jacques Robert
                      c/o Sharon Campbell
                      3500 Oak Lawn
                      Suite 110
                      Dallas, TX 75219

                      Jorge Ramirez
                      c/o David Davis
                      4144 N Central Expressway
                      Suite 910
                      Dallas, TX 75204

                      NextGear Capital, Inc.
                      11799 North College Avenue
                      Carmel, IN 46032

                      NextWave Funding
                      5757 Blue Lagoon Drive
                      Suite 170
                      Miami, FL 33126

                      Patrick Gillean
                      c/o Mike Bowers
                      2323 Ross Ave
                      Suite 1900
                      Dallas, TX 75201

                      PrimaLend Capital Partners
                      10300 North Centra lExpressway
                      Suite 410
                      Dallas, TX 75231

                      Riyad Hammad
                      c/o Marwa Elbially
                      704 E 15th Street
                      Suite 204
                      Plano, TX 75074

                      Small Business Administration
                      14925 Kingsport Road
                      Fort Worth, TX 76155
Case 21-40441   Doc 1   Filed 03/26/21 Entered 03/26/21 17:45:00   Desc Main
                          Document     Page 9 of 10



                  Texas Security Bank
                  3212 Beltline Road
                  Dallas, TX 75234

                  Texas Workforce Commissionm
                  101 E 15th Street
                  Austin, TX 78778

                  Yogesh Govindji
                  c/o Bretton Gerard
                  10440 N Central Expressway
                  Suite 800
                  Dallas, TX 75231
                 Case 21-40441                    Doc 1          Filed 03/26/21 Entered 03/26/21 17:45:00                Desc Main
                                                                  Document     Page 10 of 10



                                                               United States Bankruptcy Court
                                                                     Eastern District of Texas
 In re      LS Motorcars, LLC                                                                            Case No.
                                                                                   Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for LS Motorcars, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 26, 2021                                                      /s/ Eric A. Liepins
 Date                                                                Eric A. Liepins
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for LS Motorcars, LLC
                                                                     Eric A. Liepins
                                                                     12770 Coit Road
                                                                     Suite 1100
                                                                     Dallas, TX 75251
                                                                     972-991-5591 Fax:972-991-5788
                                                                     eric@ealpc.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
